Case 5:20-cv-00201-H-BQ Document 7 Filed 09/24/20               Page 1 of 2 PageID 100


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

PAMELA RENEE RILEY.

       Plaintiff,

                                                            No. 5:20-CV-201-H-BQ

SPECIALIZED LOAN SERVICING,
LLC, et al.,

       Defendants.

             ORDER ACCEPTING REPORT AND R.ECOMMENDATION
                OF TIM UMTED STATES MAGISTRATE JUDGE

       The parties filed this Joint Motion to Dismiss Pamela Renee Riley's claims against

defendants with prejudice on September 3,2020. Dkt. No.      5. United States Magistrate

Judge D. Gordon Bryant, Jr. reviewed the motion and submitted findings and conclusions

to this Court. Dkt. No.   6.   Judge Bryant recommended that the Court acknowledge the

parties' self-executing Amended Joint Stipulation of Dismissal filed pursuant to Rule

 1(aX1)(A)(ii) and direct the Clerk of Court to dismiss all claims with prejudice and

terminate the case. Id.   at2.   Additionally, Judge Bryant recommended that the Court deny

Pamela Renee Riley's Joilt Motion to Dismiss with Prejudice as moot. 1d. No parties have

frled objections to Judge Bryant's recommendation.

       The Court has examined the record and reviewed the findings, conclusions, and

recommendation for plain error. Finding none, the Court accepts and adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       Accordingly, the Court instructs the Clerk of Court to enter this dismissal and

terminate the case pursuant to Federal Rule of Civil Procedure a1(a)(1)(A)(ii), permitting
Case 5:20-cv-00201-H-BQ Document 7 Filed 09/24/20             Page 2 of 2 PageID 101



dismissal of an action without a court order. Furthermore, the Court denies Pamela Renee

Riley's Joint Motion to Dismiss with prejudice as moot. Each party shail bear its own costs

and attomeys' fees. All relief not expressly granted and any pending motions are denied.

       So ordered   on september   1,   2020.




                                                 J        WESLEY HEND X
                                                           STATES DISTRICT JUDGE
